Citation Nr: 1221985	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-16 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation, based on a need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board in July 2010 for additional development.

In June 2012, the Veteran's accredited representative raised the issues of entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD), and gastroesophageal reflux disease, to include as secondary to PTSD.  These issues have not been developed for appellate review and are therefore referred to the RO for appropriate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence of record demonstrates that the Veteran is in need of the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for special monthly compensation, based on a need for the regular aid and attendance of another person, as the Board is taking action favorable to the veteran by granting the benefit sought.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The Veteran seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.  With respect to aid and attendance, compensation at that rate is payable when the Veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

The Veteran is currently receiving service-connected compensation for PTSD, evaluated as 100 percent disabling, and glaucomatous cupping in left eye status post vitrectomy and para-macular scar right eye, residuals of eye injury, light perception only, evaluated as 70 percent disabling.  The combined disability evaluation is 100 percent.  The Veteran is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 U.S.C.A. § 1114(s).

A June 2008 aid and attendance medical report stated that the Veteran could not live alone because he was blind in one eye and legally blind in the other eye.  The examiner stated that the Veteran needed another person to protect himself from the ordinary hazards of his daily environment.

An August 2010 VA aid and attendance medical examination report stated that the Veteran's claims file had been reviewed.  The Veteran was not permanently bedridden and could travel beyond his domicile when accompanied.  The Veteran's ability to protect himself from the daily environment was impacted by his total left eye blindness and his partial right eye blindness.  The Veteran used a white cane and was to have training for a service dog.  The Veteran was reported to be unable to feed himself.  His best corrected vision was reported to be 5/200 or worse in both eyes.  The Veteran was not felt to be capable of managing his financial affairs.

In a September 2010 VA PTSD examination report, the Veteran reported that he was only able to dress himself and keep himself clean and presentable with assistance from his wife.  He reported that he used a guide dog and was not able to feed himself due to loss of sight, which made him unable to cook and prepare meals for himself.  The examiner stated that the Veteran's statements were related to his service-connected eye disorder, but that confirmation of the reports could not be made as a physical examination was not part of the examination being conducted.

A September 2011 VA aid and attendance medical examination report stated that the Veteran's service treatment records and VA records had been reviewed.  The examiner stated that the Veteran was able to dress and undress himself, but his wife put his clothes out for him.  The Veteran reported using a guide dog and a white cane.  He was reported to be able to feed himself, but only after his wife fixed his meals and laid them out on the dining table.  The Veteran was able to use the bathroom independently.  The examiner stated that the Veteran required the assistance of another person for some of his activities of daily living.

The Board finds that the Veteran is entitled to special monthly compensation benefits based on the need for aid and attendance of another person.  The June 2008 aid and attendance medical report stated that the Veteran could not live alone due to his bilateral eye disorder and needed another person to protect himself from the ordinary hazards of his daily environment.  The August 2010 VA aid and attendance medical examination report stated that the Veteran was reported to be unable to feed himself.  The September 2011 VA aid and attendance medical examination report stated that the Veteran's was able to feed himself, but only after his wife fixed his meals, and that he required the assistance of another person for some of his activities of daily living.  The Board notes that these reports consistently state that the Veteran requires the aid of another person with some of his activities, most significantly with the preparation of meals.  In addition, the September 2011 VA aid and attendance medical examination report specifically stated that the Veteran required the assistance of another person for some of his activities of daily living.  The Board finds particularly significant the lay statements concerning difficulties with balance and tripping due to the vision disability and the report that the Veteran requires the aid and assistance of another person to protect himself from the ordinary hazards of his environment.  There is no contemporary evidence of record that contradicts the medical opinions.  Thus, the preponderance of the evidence of record demonstrates that the Veteran has an actual requirement of personal assistance from others.  In addition, the preponderance of the evidence of record clearly demonstrates that this requirement of assistance is caused by the Veteran's service-connected bilateral eye disorder, which has rendered him legally blind.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran has a factual need for aid and attendance for VA purposes.

Accordingly, applying the doctrine of reasonable doubt, the Board finds that the Veteran is in need of the regular aid and attendance of another person.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, special monthly compensation based on regular need for aid and attendance of another person is warranted.


ORDER

Special monthly compensation based on the need for regular aid and attendance of another person is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


